This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TINSLEY TRAILER PARK,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,864

 5 DAVID DANIEL CEPEDA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9 John R. Hakanson
10 Alamogordo, NM

11 for Appellee

12 David Daniel Cepeda
13 Alamogordo, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 SUTIN, Judge.

17   {1}    Appellant David Daniel Cepeda appeals the district court’s judgment against

18 him for unpaid rents and for eviction. [RP 104-05] We issued a notice of proposed
 1 summary disposition proposing to affirm on September 9, 2014. Appellant filed a

 2 memorandum in opposition, which we have duly considered. We remain unpersuaded

 3 that our initial proposed disposition was incorrect, and we therefore affirm.

 4 DISCUSSION

 5   {2}   In his memorandum in opposition, Appellant continues to assert that the district

 6 court gave him improper instructions regarding a DVD that he wanted to introduce

 7 into evidence and that, as a result, he was forced to proceed without the evidence.

 8 [MIO 2-4] Appellant asserts that at the pretrial hearing on November 22, 2013, the

 9 district court told him that a DVD, which Appellant said was in evidence in the

10 magistrate court trial, would be sent to the district court by the magistrate court. [MIO

11 2-3] No DVD was sent from the magistrate court, and on the day of trial, the district

12 court told Appellant that it was his burden to produce the DVD. [DS 1] Appellant

13 argues that he was denied due process when he was forced to continue to trial without

14 the DVD and that the DVD evidence was crucial to support his claim for detrimental

15 reliance and his claim that Plaintiff told him that he would not have to pay until he

16 made certain improvements to the property. [MIO 2-4]

17   {3}   In our notice of proposed summary disposition, we proposed to affirm on the

18 basis that the record does not support Appellant’s claim that the district court gave

19 him improper information about the process by which it would obtain any evidence


                                               2
 1 introduced in the magistrate court. The tape logs indicate that at the hearing on

 2 November 22, 2013, Appellant told the district court that he had presented a DVD in

 3 magistrate court and asked whether he would be able to play it at the trial in district

 4 court. [RP 22] The district court responded that if a DVD had been introduced into

 5 evidence below, then the magistrate court should provide it to the district court. [RP

 6 22] See Rule 2-705(E)(4) NMRA (stating that within fifteen days after the appellant

 7 files a copy of the notice of appeal with the magistrate court, the magistrate court shall

 8 file the record on appeal, including any exhibits, with the clerk of the district court).

 9 The district court’s statement that the magistrate court would send the DVD to the

10 district court if it was an exhibit below was a correct statement of the law. See Rule

11 2-705(E)(4). We therefore reject Appellant’s argument that the district court gave him

12 improper information that resulted in him having to proceed without evidence to

13 support his claims.

14   {4}   We also noted in our notice of proposed summary disposition that there is no

15 indication in the record that a DVD was introduced into evidence in the magistrate

16 court trial. [RP 38-71] The record on appeal provided by the magistrate court to the

17 district court shows that there were no exhibits before the magistrate court. [RP 38]

18 We understand Appellant to claim that the magistrate court either misplaced or

19 misfiled the DVD exhibit. [MIO 4] However, the record also indicates that the


                                               3
 1 parties were given notice of the filing of the magistrate court file on February 21,

 2 2014, and the notice indicated that no exhibits were part of the record on appeal. [RP

 3 38] See Rule 2-705(E) (stating that the magistrate court clerk shall give prompt notice

 4 to the parties of the filing of the record on appeal with the district court). If Appellant

 5 believed that a DVD had mistakenly been excluded from the magistrate court file, the

 6 district court rules provide a mechanism for him to address that situation, and he had

 7 notice of the alleged omission well before the April 29 trial date. See Rule 1-073(G)

 8 NMRA (stating that “[i]f anything material to either party is omitted from the record

 9 on appeal by error or accident, the parties by stipulation, or the metropolitan court on

10 motion, or the district court, on proper suggestion or on its own initiative, may direct

11 that the omission be corrected and a supplemental record transmitted to the district

12 court”). As the record indicates that no exhibits were filed in magistrate court and as

13 Appellant did not avail himself of his opportunity to seek correction or modification

14 of the record pursuant to Rule 1-073(G) below, we presume the regularity of the

15 proceedings, and we reject this assertion of error.           See Reeves v. Wimberly,

16 1988-NMCA-038, ¶ 21, 107 N.M. 231, 755 P.2d 75 (“Upon a doubtful or deficient

17 record, every presumption is indulged in favor of the correctness and regularity of the

18 trial court’s decision, and the appellate court will indulge in reasonable presumptions

19 in support of the order entered.”).


                                                4
 1   {5}   Appellant next maintains his argument that the district court erred in not

 2 granting his motion for a continuance after Appellant informed it that he had not

 3 received notice of the trial date until the day before the hearing. [MIO 4-7] We

 4 review the district court’s denial of the motion for an abuse of discretion. See

 5 Paragon Found., Inc. v. State Livestock Bd., 2006-NMCA-004, ¶ 31, 138 N.M. 761,

 6 126 P.3d 577 (stating that an appellate court reviews the denial of a motion for

 7 continuance for abuse of discretion). “An abuse of discretion occurs when a ruling

 8 is clearly contrary to the logical conclusions demanded by the facts and circumstances

 9 of the case.” Sims v. Sims, 1996-NMSC-078, ¶ 65, 122 N.M. 618, 930 P.2d 153.

10   {6}   As we noted in our notice of proposed summary disposition, Appellant had

11 been granted several continuances over a period of several months prior to the district

12 court denying his motion for continuance on the day of trial. [RP 15, 19, 23-24, 29-

13 31, 34] We also reject Appellant’s argument that he was entitled to another

14 continuance because he did not timely receive notice of the trial date. The record

15 indicates that the district court verified with Appellant that the address the notice was

16 sent to was his correct address. [RP 87] Under these circumstances, we believe the

17 district court was within its discretion in refusing to grant a further continuance. See

18 Griffin v. Thomas, 2004-NMCA-088, ¶ 56, 136 N.M. 129, 95 P.3d 1044 (holding that

19 the district court did not abuse its discretion in denying a motion for continuance


                                               5
 1 where there was no indication of any benefit that the plaintiff could have received

 2 from a continuance, any prejudice to the plaintiff as a result of the denial, or any

 3 legitimate motive for further delaying the proceedings); El Paso Elec. v. Real Estate

 4 Mart, Inc., 1982-NMCA-101, ¶¶ 45-49, 98 N.M. 490, 650 P.2d 12 (determining that

 5 the district court did not abuse its discretion in denying last-minute motion for

 6 continuance, which was based on the movants’ assertion of lack of discovery, because

 7 “[d]iscovery should not be delayed until trial is near and confusion arises”).

 8   {7}   Appellant next argues that the district court abused its discretion in not allowing

 9 him to introduce photographic evidence to support his claims of unjust enrichment.

10 [MIO 7-8] We review the admission or exclusion of evidence for abuse of discretion.

11 See Hourigan v. Cassidy, 2001-NMCA-085, ¶ 21, 131 N.M. 141, 33 P.3d 891; see

12 also Bourgeous v. Horizon Healthcare Corp., 1994-NMSC-038, ¶ 23, 117 N.M. 434,

13 872 P.2d 852 (stating that the admission or exclusion of evidence is a matter within

14 the sound discretion of the trial court). “An abuse of discretion occurs when a ruling

15 is clearly contrary to the logical conclusions demanded by the facts and circumstances

16 of the case.” Sims, 1996-NMSC-078, ¶ 65.

17   {8}   In our notice of proposed summary disposition, we noted that, although

18 Appellant did not inform us of the basis for the district court’s ruling excluding the

19 photographs, it appeared that the district court determined that the pictures only


                                                6
 1 showed alleged improvements to the property and that such pictures would not be

 2 relevant in the absence of photographs showing the condition of the property before

 3 the alleged improvements. [RP 101] In his memorandum in opposition, Appellant

 4 does not contest the assertion that his proffered photographs showed only his alleged

 5 improvements to the property and did not show the property before the alleged

 6 improvements. Rather, Appellant argues that the district court erred in failing to

 7 personally look at the photographs before determining that they were not relevant on

 8 this basis. [MIO 7-8] We disagree, however, and hold that the district court’s

 9 exclusion of the photographs on this basis was not an abuse of discretion. See Rule

10 11-401 NMRA (stating that evidence is relevant if “it has any tendency to make a fact

11 more or less probable than it would be without the evidence” and “the fact is of

12 consequence in determining the action”); Rule 11-402 NMRA (stating that evidence

13 that is not relevant is not admissible); see also Coates v. Wal-Mart Stores, Inc.,

14 1999-NMSC-013, ¶ 36, 127 N.M. 47, 976 P.2d 999 (noting that the exclusion of

15 evidence is within the discretion of the district court and an abuse of discretion occurs

16 when the ruling is clearly against the logic and effect of the facts and circumstances

17 of the case).

18   {9}   Appellant also continues to argue that the district court erred in denying his

19 motion to file a counterclaim because allowing the counterclaim would not have been


                                               7
 1 burdensome or confusing. [MIO 8] We review this issue for abuse of discretion. See

 2 Gonzales v. Lopez, 2002-NMCA-086, ¶ 11, 132 N.M. 558, 52 P.3d 418 (noting that

 3 allowing a permissive counterclaim is discretionary with the court); see also Rule 1-

 4 013(B) NMRA (governing permissive counterclaims). “An abuse of discretion occurs

 5 when a ruling is clearly contrary to the logical conclusions demanded by the facts and

 6 circumstances of the case.” Sims, 1996-NMSC-078, ¶ 65.

 7   {10}   Based on our review of the record and the tape logs, the district court

 8 considered the fact that Appellant had not raised the issue sooner, that the trial had

 9 already been continued several times, and that the issues that Appellant sought to

10 include in the counterclaim were not related to the eviction action. [RP 31] Under

11 these circumstances, we see no abuse of discretion in the district court’s refusal to

12 allow Appellant to file a counterclaim. See Gonzales, 2002-NMCA-086, ¶ 11

13 (holding that the district court did not abuse its discretion in denying inclusion of a

14 permissive counterclaim where “[a]llowing addition of the counterclaim would

15 complicate trial of the basic estate claim, require additional discovery[,] and

16 potentially delay an imminent trial”).

17   {11}   Appellant next argues that the district court abused its discretion in finding it

18 irrelevant who actually owned the property in question. [MIO 8-9] In our notice of

19 proposed summary disposition, we noted that Appellant had not informed this Court


                                                8
 1 how this issue arose, the relevant facts, or the basis for the district court’s ruling. See

 2 Rule 12-208(D)(4) NMRA (stating that the docketing statement “shall contain . . . a

 3 statement of how [the issues presented in the appeal] arose and how they were

 4 preserved in the trial court”); see also Thornton v. Gamble,1984-NMCA-093, ¶ 18,

 5 101 N.M. 764, 688 P.2d 1268 (stating that the docketing statement must set out all

 6 relevant facts, including those facts supporting the district court’s decision). In his

 7 memorandum in opposition, Appellant does not provide clarification on these points.

 8 Rather, Appellant states that he has personally never seen the deeds to the subject

 9 property and argues that it is reasonable and in the interests of justice for him to know

10 who owned the property as only the actual owner of the property can legally sell it.

11 [MIO 8] To the extent that Appellant seeks to raise an issue as to Plaintiff’s standing

12 to initiate the action against him, he has not provided us with the necessary

13 information regarding preservation of this issue and any relevant facts developed

14 below. We are therefore not in a position to meaningfully review this issue. We also

15 note that Appellant has cited no authority to support his argument. See In re Adoption

16 of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329 (stating that where a

17 party cites no authority to support an argument, we may assume no such authority

18 exists). Accordingly, we reject this assertion of error and affirm. See City of

19 Albuquerque v. Westland Dev. Co., 1995-NMCA-136, ¶ 34, 121 N.M. 144, 909 P.2d


                                                9
 1 25 (“The appellant has the burden to point out clearly and specifically the error it

 2 asserts on appeal.”).

 3   {12}   We also understand Appellant to concede that his claim that he was subjected

 4 to harassment, including an assault and battery is not on the record. We therefore do

 5 not address this issue, as on appeal, we do not review matters not of record. See

 6 Rangel v. Save Mart, Inc., 2006-NMCA-120, ¶ 36, 140 N.M. 395, 142 P.3d 983; see

 7 also Lujan ex rel. Lujan v. Casados-Lujan, 2004-NMCA-036, ¶ 20, 135 N.M. 285, 87

 8 P.3d 1067 (“Bedrock principles of appellate law dictate that matters not of record

 9 present no issue for review, that there is a presumption of regularity in the proceedings

10 below, and that error must be clearly demonstrated.”).

11   {13}   Finally, we note that Appellant has attempted to raise several new issues in his

12 memorandum in opposition. Specifically, Appellant now argues that the district court

13 was biased against him and that Plaintiff should have been barred from seeking a

14 higher damages award at the trial de novo in district court. [MIO 3-5] Appellant did

15 not raise these issues in his docketing statement, and therefore they must be brought

16 pursuant to a motion to amend the docketing statement. See Rule 12-208(F) (stating

17 that ”[t]he Court of Appeals may, upon good cause shown, allow the amendment of

18 the docketing statement”). To the extent that Appellant’s memorandum in opposition

19 can be construed as a motion to amend the docketing statement to add these issues, we


                                               10
 1 deny the motion as Appellant has not demonstrated that these issues were preserved

 2 below or that they are otherwise viable. See State v. Moore, 1989-NMCA-073, ¶ 42,

 3 109 N.M. 119, 782 P.2d 91 (stating that this Court will deny motions to amend that

 4 raise issues that are not viable, even if they allege fundamental or jurisdictional error),

 5 superseded by rule on other grounds as stated in State v. Salgado, 1991-NMCA-044,

 6 112 N.M. 537, 817 P.2d 730.

 7   {14}   For the foregoing reasons, we affirm the district court.

 8   {15}   IT IS SO ORDERED.



 9                                           __________________________________
10                                           JONATHAN B. SUTIN, Judge


11 WE CONCUR:


12 _______________________________
13 CYNTHIA A. FRY, Judge


14 _______________________________
15 M. MONICA ZAMORA, Judge




                                               11